WIGGINTON, Judge.
Appellant, who voluntarily chose to represent himself at trial, appeals his conviction after jury trial of inmate possession of a weapon (a pocket knife), in violation of section 944.47(l)(c). He challenges the jury selection process employed in his case. However, since he failed to object timely below to the procedure followed, the issue he raises on appeal in this regard is not reviewable. United States v. Cole, 796 F.2d 380 (11th Cir.1986), cert. denied, — U.S. -, 107 S.Ct. 443, 93 L.Ed.2d 391 (1986); Castor v. State, 365 So.2d 701 (Fla.1978). He also challenges a jury instruction on the basis of his assertion that a pocket knife does not qualify as a weapon under section 944.47(l)(a)(5). Finding to the contrary, we determine that the jury instruction given in that regard does not constitute error.
AFFIRMED.
BOOTH and ZEHMER, JJ., concur.